Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the application filed on March 2, 2020.
Claims 1-20 are currently pending and have been examined.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-12 describe a system, and claims 13-20 describe a method.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical 

Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  

Claim 1 recite(s) monitoring a status of a loan and of a collateral for the loan; automatically initiating at least one of a substitution, a removal, or an addition of one or more items from the collateral for the loan based on a smart lending contract in response to at least one of the status of the loan or the status of the collateral for the loan; and interpreting a plurality of access control features corresponding to at least one party associated with the loan and recording the at least one of the substitution, removal, or addition in a distributed ledger for the loan, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated groupings of abstract ideas described as a certain method of organizing human activity because 

Claim 13 recite(s) monitoring a status of a loan and of a collateral for the loan; automatically initiating at least one of a substitution, a removal, or an addition of one or more items from the collateral for the loan based on the at least one of the status of the loan or the collateral for the loan; interpreting a plurality of access control features corresponding to at least one party associated with the loan; and recording the at least one substitution, removal, or addition in a distributed ledger for the loan, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated groupings of abstract ideas described as a certain method of organizing human activity because modifying items pledged as collateral based on a status of a loan or the collateral itself is a system for mitigating risk, and risk mitigation is an example of a fundamental economic principle considered a certain method of organizing human activity.  This judicial exception is not integrated into a practical application because there are no additional limitations included to integrate the abstract idea into a practical application.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a data collection circuit, a smart contract circuit, and a blockchain service circuit merely serve to general link the use of the judicial exception to a particular technological environment or field of use. 

Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional limitations included with the abstract idea to provide significantly more than the abstract idea.

Because claims 1 and 13 in Applicant’s claimed invention recite(s) a judicial exception that is not integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention in claims 1 and 13 is not patent eligible.  Dependent claims 2-12 and 14-20 include the judicial exception found in the independent claims from which they depend.  Dependent claims 2-12 and 14-20 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself because the additional limitations found in the dependent claims do no more than further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hill (US 2019/0164221 A1) and in view of Dhupkar (US 2019/0005469 A1).   
Claim 1:	The combination of Hill and Dhupkar teaches:
A system, comprising: a data collection circuit structured to monitor a status of a loan and of a collateral for the loan; a smart contract circuit structured automatically initiate at least one of a substitution, a removal, or an addition of one or items from the collateral for the loan based on a smart lending contract in response to at least one of the status of the loan or the status of the collateral for the loan; (Dhupkar:  pgh 120)
and a blockchain service circuit structured to interpret a plurality of access control features corresponding to at least one party associated with the loan and record the at least one of the substitution, removal, or addition in a distributed ledger for the loan.  (Hill:  pgh 38)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hill with the elements as taught by Dhupkar because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references in found in Hill (see Hill:  pgh 1), where a need for monitoring constantly changing information including asset value and loan status as well as difficulty transacting the collateral is addressed.      
Claim 2:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Dhupkar teaches:
2. The system of claim 1, wherein the data collection circuit further comprises at least one system selected from the systems consisting of : an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system. (Dhupkar:  pgh 92) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hill with the elements as taught by Dhupkar because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references in found in Hill (see Hill:  pgh 1), where a need for monitoring constantly changing information including asset value and loan status as well as difficulty transacting the collateral is addressed.      
Claim 3:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Hill teaches:
3. The system of claim 1, wherein the status of the loan is determined based on a status of at least one of an entity related to the loan and a state of a performance of a condition for the loan.  (Hill:  pgh 44-49)
Claim 4:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Hill teaches:
4. The system of claim 3, wherein the state of the performance of the condition relates to at least one of a payment performance or a satisfaction of a covenant for the loan.  (Hill:  pgh 44-49)
Claim 5:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Hill teaches:
5. The system of claim 1, further comprising: wherein the status of the loan is determined based on a status of at least one entity related to the loan and a state of performance of a condition for the loan; wherein the performance of the condition relates to at least one of a payment performance or a satisfaction of a covenant for the loan; and wherein the data collection circuit is further structured to determine compliance with the covenant by monitoring the at least one entity.  (Hill:  pgh 44-49)
Claim 6:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Hill teaches:
6. The system of claim 1, wherein the data collection circuit is further structured to monitor the status of the collateral of the loan based on at least one attribute of the collateral selected from the attributes consisting of : a category of the collateral, an age of the collateral, a condition of the collateral, a history of the collateral, a storage condition of the collateral, and a geolocation of the collateral.  (Hill:  pgh 44-49)
Claim 7:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Hill teaches:
7. The system of claim 1, further comprising a valuation circuit structured to use a valuation model to determine a value for the collateral based on the status of the collateral for the loan.  (Hill:  pgh 44-49)
Claim 8:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 7.  In regard to the following limitation, Dhupkar teaches:
8. The system of claim 7, wherein the smart contract circuit is further structured to initiate the at least one substitution, removal, or addition of one or more items from the collateral for the loan to maintain a value of the collateral within a predetermined range.  (Dhupkar:  pgh 120)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hill with the elements as 
Claim 9:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 7.  In regard to the following limitation, Dhupkar teaches:
9. The system of claim 7, wherein the valuation circuit further comprises a transactions outcome processing circuit structured to interpret outcome data relating to a transaction in collateral and iteratively improve the valuation model in response to the outcome data.  (Dhupkar:  pgh 120)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hill with the elements as taught by Dhupkar because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references in found in Hill (see Hill:  pgh 1), where a need for monitoring constantly changing information including asset value and loan status as well as difficulty transacting the collateral is addressed.      
Claim 10:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 7.  In regard to the following limitation, Hill teaches:
10. The system of claim 7, wherein the valuation circuit further comprises a market value data collection circuit structured to monitor and report on marketplace information relevant to a value of the collateral.  (Hill:  pgh 44-49)

11. The system of claim 10, wherein the market value data collection circuit is further structured to at least one of monitor at least one of pricing data or financial data for an offset collateral item in at least one public marketplace, or construct a set of offset collateral items for valuing the collateral using a clustering circuit based on an attribute of the collateral.  (Hill:  pgh 44-49)
Claim 12:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Dhupkar teaches:
12. The system of claim 1, wherein the smart contract circuit further comprises a loan management circuit structured to specify terms and conditions of the smart lending contract that governs at least one of. terms and conditions of the loan, a loan-related event, or a loan- related activity.  (Dhupkar:  pgh 122)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hill with the elements as taught by Dhupkar because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references in found in Hill (see Hill:  pgh 1), where a need for monitoring constantly changing information including asset value and loan status as well as difficulty transacting the collateral is addressed.      
Claim 13:	The combination of Hill and Dhupkar teaches:
13. A method, comprising: monitoring a status of a loan and of a collateral for the loan; automatically initiating at least one of a substitution, a removal, or an addition of one or more items from the collateral for the loan based on the at least one of the status of the loan or the collateral for the loan; (Dhupkar:  pgh 120)
interpreting a plurality of access control features corresponding to at least one party associated with the loan; and recording the at least one substitution, removal, or addition in a distributed ledger for the loan.  (Hill:  pgh 38)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hill with the elements as taught by Dhupkar because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references in found in Hill (see Hill:  pgh 1), where a need for monitoring constantly changing information including asset value and loan status as well as difficulty transacting the collateral is addressed.      
Claim 14:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Hill teaches:
14. The method of claim 13, wherein the status of the loan is determined based on a status of at least one of an entity related to the loan or a state of a performance of a condition for the loan.  (Hill:  pgh 44-49)
Claim 15:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Hill teaches:
15. The method of claim 13, further comprising determining a value with a valuation model for a set of collateral based on at least one of the status of the loan or the collateral for the loan.  (Hill:  pgh 44-49)
Claim 16:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Dhupkar teaches:
16. The method of claim 15, wherein the at least one substitution, removal, or addition is initiated to maintain a value of the collateral within a predetermined range.  (Dhupkar:  pgh 120)

Claim 17:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Dhupkar teaches:
17. The method of claim 16, further comprising interpreting outcome data relating to a transaction of one of the collateral or an offset collateral and iteratively improving the valuation model in response to the outcome data.  (Dhupkar:  pgh 120)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hill with the elements as taught by Dhupkar because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references in found in Hill (see Hill:  pgh 1), where a need for monitoring constantly changing information including asset value and loan status as well as difficulty transacting the collateral is addressed.      
Claim 18:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Hill teaches:
18. The method of claim 13, further comprising monitoring and reporting on marketplace information relevant to a value of the collateral.  (Hill:  pgh 44-49)

19. The method of claim 13, further comprising monitoring at least one of pricing data or financial data for an offset collateral item in at least one public marketplace.  (Hill:  pgh 44-49)
Claim 20:	Hill/Dhupkar teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Dhupkar teaches:
20. The method of claim 13, further comprising specifying terms and conditions of a smart contract that governs at least one of terms and conditions for the loan, a loan-related event, or a loan-related activity.  (Dhupkar:  pgh 122)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hill with the elements as taught by Dhupkar because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references in found in Hill (see Hill:  pgh 1), where a need for monitoring constantly changing information including asset value and loan status as well as difficulty transacting the collateral is addressed.      


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bean (US 2020/0211109) discloses a peer to peer margin funding and trading protocol used in the trading of financial instruments.    

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3691                                                                                                                                                                                                        February 25, 2021

/HANI M KAZIMI/Primary Examiner, Art Unit 3691